Exhibit 10.1
CHEVRON CORPORATION
NON-EMPLOYEE DIRECTORS’ EQUITY COMPENSATION AND
DEFERRAL PLAN
Amended and Restated on December 10, 2008

E-4 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION I. PURPOSE
    E-7  
 
       
SECTION II. DEFINITIONS
    E-7  
 
       
(a) “Account”
    E-7  
(b) “Annual Cash Retainer”
    E-7  
(c) “Annual Compensation Cycle”
    E-7  
(d) “Annual Meeting”
    E-7  
(e) “Award” or “Awards”
    E-7  
(f) “Beneficiary”
    E-8  
(g) “Board”
    E-8  
(h) “Change in Control”
    E-8  
(i) “Code”
    E-8  
(j) “Committee”
    E-8  
(k) “Common Stock”
    E-8  
(l) “Corporation”
    E-8  
(m) “Disability”
    E-8  
(n) “Discretionary Transaction”
    E-8  
(o) “Dividend Equivalent”
    E-8  
(p) “Exchange Act”
    E-8  
(q) “Fair Market Value”
    E-9  
(r) “Non-Employee Director”
    E-9  
(s) “Option”
    E-9  
(t) “Option Agreement”
    E-9  
(u) “Plan”
    E-9  
(v) “Restricted Stock”
    E-9  
(w) “Rules”
    E-9  
(x) “Share”
    E-9  
(y) “Stock Unit”
    E-9  
 
       
SECTION III. ADMINISTRATION
    E-9  
 
       
(a) Composition and Powers of the Committee
    E-9  
(b) Liability of Board and Committee Members
    E-10  
(c) Administration of the Plan Following a Change in Control
    E-10  
 
       
SECTION IV. DURATION OF THE PLAN AND SHARES SUBJECT TO THE PLAN
    E-10  
 
       
(a) Duration of the Plan
    E-10  
(b) Shares Subject to the Plan
    E-10  
(c) Accounting for Numbers of Shares
    E-10  
(d) Source of Stock Issued Under the Plan
    E-10  
 
       
SECTION V. PERSONS ELIGIBLE FOR AWARDS AND DEFERRALS
    E-10  
 
       
SECTION VI. OPTIONS
    E-11  
 
       
(a) Option Grant
    E-11  
(b) Exercise of Options
    E-11  
(c) Rights as a Stockholder
    E-11  
 
       
SECTION VII. STOCK UNITS
    E-11  
 
       
(a) Stock Unit Awards
    E-11  
(b) Stockholders’ Rights
    E-11  

E-5



--------------------------------------------------------------------------------



 



         
(c) Pre-1997 Stock Unit Accounts
    E-12  
 
       
SECTION VIII. RESTRICTED STOCK
    E-12  
 
       
(a) Restricted Stock Awards
    E-12  
(b) Stockholders’ Rights
    E-12  
 
       
SECTION IX. DEFERRED COMPENSATION
    E-12  
 
       
SECTION X. RECAPITALIZATION
    E-12  
 
       
SECTION XI. SECURITIES LAW REQUIREMENTS
    E-14  
 
       
SECTION XII. AMENDMENTS OF THE PLAN AND AWARDS
    E-14  
 
       
(a) Plan Amendments
    E-14  
(b) Amendments of Awards
    E-14  
(c) Rights of Non-Employee Directors
    E-14  
 
       
SECTION XIII. TERMINATION OR SUSPENSION OF THE PLAN
    E-15  
 
       
(a) Termination or Suspension
    E-15  
(b) Dissolution or Bankruptcy
    E-15  
 
       
SECTION XIV. GENERAL PROVISIONS
    E-15  
 
       
(a) Application of Funds
    E-15  
(b) Creditors’ Rights
    E-15  
(c) No Obligation to Exercise Option
    E-15  
(d) Costs of the Plan
    E-15  
(e) Non-Employee Director’s Beneficiary
    E-15  
(f) Prohibition of Opposite Way Transactions and Discretionary Transactions
    E-15  
(g) Severability
    E-16  
(h) Binding Effect of Plan
    E-16  
(i) No Waiver of Breach
    E-16  
(j) Authority to Establish Grantor Trust
    E-16  
 
       
SECTION XV. APPROVAL OF STOCKHOLDERS
    E-16  

E-6



--------------------------------------------------------------------------------



 



CHEVRON CORPORATION
NON-EMPLOYEE DIRECTORS’ EQUITY COMPENSATION AND
DEFERRAL PLAN
Amended and Restated on December 10, 2008
     SECTION I. PURPOSE.
       This Chevron Corporation Non-Employee Directors’ Equity Compensation and
Deferral Plan, as amended and restated effective January 1, 2009, shall govern
all Awards and deferrals by Non-Employee Directors for which distribution has
not commenced prior to January 1, 2009, unless and until modified by the Board;
provided that the Non-Employee Director did not obtain a vested legal right to
such Awards or deferrals prior to January 1, 2005. A series of installment
payments shall be considered to be one distribution as of the date of the first
installment for purposes of Section 409A of the Code.
       The Plan was originally adopted by the Board on March 26, 2003 and
approved by the stockholders on May 22, 2003. It was amended and restated on
December 6, 2006 to be effective January 1, 2005. It was subsequently amended
and restated on February 28, 2007 and April 25, 2007.
       The purposes of the Plan are to attract and retain qualified Non-Employee
Directors to serve on the Board and to align the interests of the Non-Employee
Directors with those of the stockholders of the Corporation.
     SECTION II. DEFINITIONS.
       When capitalized in this Plan, the following terms shall have the
meanings set forth below:
          (a) “Account” means the bookkeeping account maintained on behalf of a
Non-Employee Director to which shall be credited any amount described in
Section IX.
          (b) “Annual Cash Retainer” means the annual fees as determined by the
Board and payable in cash as earned monthly to a Non-Employee Director for
service as a Non-Employee Director during an Annual Compensation Cycle.
          (c) “Annual Compensation Cycle” means that period commencing on the
day of the Corporation’s Annual Meeting and running through the day immediately
preceding the Corporation’s next Annual Meeting.
          (d) “Annual Meeting” means the annual meeting of the stockholders of
the Corporation.
          (e) “Award” or “Awards” means a grant of an Option, Stock Units, or
Restricted Stock under the Plan.

E-7



--------------------------------------------------------------------------------



 



          (f) “Beneficiary” means a person designated by a Non-Employee Director
for purposes of transferring interests in Awards upon the Non-Employee
Director’s death.
          (g) “Board” means the Board of Directors of the Corporation.
          (h) “Change in Control” shall have the meaning set forth in Article VI
of the By-Laws of the Corporation, as such By-Laws may be amended from time to
time.
          (i) “Code” means the Internal Revenue Code of 1986, as amended.
          (j) “Committee” means the Board Nominating and Governance Committee
(or other committee designated by the Board).
          (k) “Common Stock” means the $0.75 par value common stock of the
Corporation or any security of the Corporation identified by the Committee as
having been issued in substitution, exchange or lieu thereof.
          (l) “Corporation” means Chevron Corporation, a Delaware corporation,
or any successor corporation.
          (m) “Disability” means the existence of a serious medical condition
which is expected to be of long-term duration and which significantly affects
the Non-Employee Director’s ability to travel in order to attend meetings of the
Board or to perform other essential duties of a Non-Employee Director, as
determined by the Committee on the basis of competent medical evidence.
          (n) “Discretionary Transaction” shall mean a transaction pursuant to
any benefit plan that:
               (1) Is at the volition of a plan participant;
               (2) Is not made in connection with the participant’s death,
Disability, retirement or termination of employment;
               (3) Is not required to be made available to a plan participant
pursuant to a provision of the Code; and
               (4) Results in either an intra-plan transfer involving an equity
securities fund of the Corporation, or a cash distribution funded by a
volitional disposition of an equity security of the Corporation, or otherwise as
such term is defined under Rule 16b-3(b)(1) of the Exchange Act or successor
provision thereto.
          (o) “Dividend Equivalent” means an amount equal to the dividends that
would be payable to the holder of a Stock Unit if the holder held Shares rather
than such Stock Units.
          (p) “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, or any successor statute.

E-8



--------------------------------------------------------------------------------



 



          (q) “Fair Market Value” of a Share as of a specified date means the
price per share at which Shares were traded at the close of business on such
date as reported on the New York Stock Exchange (or other established exchange
or exchanges) or, if no trading of Common Stock is reported for that day, the
preceding day on which trading was reported.
          (r) “Non-Employee Director” means a member of the Board who is not
employed by the Corporation or its subsidiaries or affiliates.
          (s) “Option” means a non-statutory stock option to purchase a Share
awarded pursuant to Section VI. of the Plan. An Option shall not qualify as an
incentive stock option under Section 422 of the Code.
          (t) “Option Agreement” means an agreement between the Corporation and
the Non-Employee Director that contains the terms and conditions pertaining to
an Option.
          (u) “Plan” means the Chevron Corporation Non-Employee Directors’
Equity Compensation and Deferral Plan, as amended from time to time.
          (v) “Restricted Stock” means forfeitable Shares awarded pursuant to
Section VIII. of the Plan.
          (w) “Rules” means the regulations and rules adopted from time to time
by the Committee to interpret or administer the Plan.
          (x) “Share” means one share of Common Stock, adjusted in accordance
with Section X. of the Plan (if applicable).
          (y) “Stock Unit” means a bookkeeping entry unit awarded pursuant to
Section VII. of the Plan that is measurable with respect to Shares.
     SECTION III. ADMINISTRATION.
          (a) Composition and Powers of the Committee. The Plan shall be
administered by the Board, except as delegated to the Committee in this Plan or
the Rules or by resolution of the Board. The Committee shall have the power to
adopt and amend Rules, construe and interpret the Plan and the Rules, and to
make all other determinations necessary for the administration of the Plan.
Subject to the requirements of applicable law, the Committee may designate
persons other than members of the Committee to carry out its responsibilities
and may prescribe such conditions and limitations as it may deem appropriate.
Subject to the approval of the Board, any determination, decision or action of
the Committee in connection with the construction, interpretation,
administration or application of the Plan shall be final, conclusive and binding
on all persons. The Committee shall consist of two or more Non-Employee
Directors who satisfy the requirements of Rule 16b-3 (or its successor) under
the Exchange Act to the extent necessary for grants of Awards to the
Non-Employee Directors under Section 16 of the Exchange Act.

E-9



--------------------------------------------------------------------------------



 



          (b) Liability of Board and Committee Members. No member of the Board
or the Committee shall be liable for any action or determination made in good
faith by the Board or the Committee with respect to the Plan or any Award under
it.
          (c) Administration of the Plan Following a Change in Control. Within
thirty (30) days after the occurrence of a Change in Control, the Committee
shall appoint an independent organization which shall thereafter administer the
Plan and have all of the powers and duties formerly held and exercised by the
Committee with respect to the Plan as provided in Section III.(a). Upon such
appointment, the Committee shall cease to have any responsibility with respect
to the administration of the Plan.
     SECTION IV. DURATION OF THE PLAN AND SHARES SUBJECT TO THE PLAN.
          (a) Duration of the Plan. The Plan shall remain in effect until
terminated by the Board.
          (b) Shares Subject to the Plan. The maximum number of Shares for which
Awards may be granted under the Plan is eight hundred thousand (800,000) Shares,
which has been adjusted for the two-for-one Common Stock split on September 10,
2004 and includes the number of Shares previously authorized for use but
unissued pursuant to the Chevron Restricted Stock Plan for Non-Employee
Directors. The limitation as to the maximum number of Shares set forth in this
Section IV.(b) shall be subject to adjustment as provided in Section X.
          (c) Accounting for Numbers of Shares. For the purpose of computing the
total number of Shares available for Awards under the Plan there shall be
counted against the limitation under the Plan the number of Shares issued or
subject to issuance upon exercise or settlement of any outstanding Awards.
Dividends paid, Dividend Equivalents granted and interest or other amounts
credited with respect to any Award outstanding under the Plan shall not apply
against the Plan limitation. If Stock Units, Restricted Stock or Shares issued
upon the exercise of Options are forfeited or otherwise terminated before
exercise or settlement, then the corresponding Shares shall again become
available for Awards under the Plan. If Stock Units are settled, then only the
number of Shares (if any) actually issued in settlements of such Stock Units
shall reduce the number available for Awards.
          (d) Source of Stock Issued Under the Plan. Common Stock issued under
the Plan may be either authorized and unissued Shares or issued Shares that have
been reacquired by the Corporation, as determined in the sole discretion of the
Committee. No fractional Shares shall be issued under the Plan.
     SECTION V. PERSONS ELIGIBLE FOR AWARDS AND DEFERRALS.
       Non-Employee Directors are eligible for Awards and deferrals. A
Non-Employee Director may receive more than one Award, including Awards of the
same type, subject to the restrictions of the Plan.

E-10



--------------------------------------------------------------------------------



 



     SECTION VI. OPTIONS.
          (a) Option Grant. The Board may, in its sole discretion, award Options
to Non-Employee Directors. All such Options shall be subject to the terms of the
Plan, Rules, and Option Agreement (which shall not be inconsistent with the Plan
or Rules). Each Option Agreement shall state the number of Options being granted
to a Non-Employee Director. Such number shall be subject to adjustment in
accordance with Section X.
          (b) Exercise of Options. No Option may have an exercise period
exceeding ten (10) years from the grant date. The exercise price of each Option
shall be the Fair Market Value of a Share on the date the Option is granted. No
fractional Shares shall be issued pursuant to the exercise of an Option.
          (c) Rights as a Stockholder. A Non-Employee Director who has been
awarded an Option or any transferee of an Option (to the extent transfers of an
Option are permitted under the Rules) shall have no rights with respect to any
Shares covered by his or her Options until the respective Option is properly
exercised and the acquired Share is recorded as a book entry on the records of
the Corporation. No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property) or distributions
or other rights for which the record date is prior to the date the Non-Employee
Director’s interest is recorded as a book entry on the records of the
Corporation, except as provided elsewhere in this Plan or in the Rules.
     SECTION VII. STOCK UNITS.
          (a) Stock Unit Awards. The Board may award Stock Units to a
Non-Employee Director with respect to an Annual Compensation Cycle pursuant to a
resolution it adopts no later than the first day of that Annual Compensation
Cycle. Such resolution shall include the number of Stock Units awarded to a
Non-Employee Director and the effective date of the Award. Notwithstanding the
foregoing, the Board may award a proportional number of Stock Units pursuant to
a resolution it adopts during the Annual Compensation Cycle to a Non-Employee
Director who joins the Board after the first day of the Annual Compensation
Cycle. Such resolution shall indicate the proportional number of Stock Units
awarded and the effective date of the Award, which shall not be before the
Non-Employee Director begins providing services on the Board. Awards of Stock
Units shall be subject to the terms and conditions set forth in the Plan, the
Rules, and the granting resolution (which shall not be inconsistent with the
Plan or Rules). The number of Stock Units awarded under this Section VII.(a)
shall be subject to adjustment as provided in Section X.
          (b) Stockholders’ Rights. Unless and until such time as a Non-Employee
Director receives a distribution of all or a portion of Stock Units awarded
pursuant to the Plan in the form of Shares and prior to the date the
Non-Employee Director’s interest in such Shares is recorded as a book entry on
the records of the Corporation, the Non-Employee Director shall have no dividend
rights, voting rights or other rights as a stockholder with respect to such
Shares covered by his or her Stock Unit Award. The holders of Stock Units shall
have no voting rights. Prior to settlement or forfeiture, if the Rules so
provide, any Stock Unit awarded under the Plan may carry with it Dividend
Equivalents. Such right entitles the holder to be credited with an amount equal
to the cash dividends paid on a Share while a Stock Unit is outstanding.
Dividend Equivalents may be converted into additional Stock Units, as provided
in the Rules.

E-11



--------------------------------------------------------------------------------



 



          (c) Pre-1997 Stock Unit Accounts. The “stock unit account” of each
Non-Employee Director who received an award of “stock units” under the Chevron
Corporation Restricted Stock Plan for Non-Employee Directors with respect to
service as a Non-Employee Director prior to the 1997 Annual Meeting shall
continue to be maintained pursuant to the terms of such plan as in effect prior
to April 30, 1997.
     SECTION VIII. RESTRICTED STOCK.
          (a) Restricted Stock Awards. The Board may award Restricted Stock to a
Non-Employee Director with respect to an Annual Compensation Cycle pursuant to a
resolution it adopts no later than the first day of that Annual Compensation
Cycle. Such resolution shall include the number of Shares of Restricted Stock
awarded to a Non-Employee Director and the effective date of the Award.
Notwithstanding the foregoing, the Board may award a proportional number of
Shares of Restricted Stock pursuant to a resolution it adopts during the Annual
Compensation Cycle to a Non-Employee Director who joins the Board after the
first day of the Annual Compensation Cycle. Such resolution shall indicate the
proportional number of Shares of Restricted Stock awarded and the effective date
of the Award, which shall not be before the Non-Employee Director begins
providing services on the Board. Awards of Restricted Stock shall be subject to
the terms and conditions set forth in the Plan, the Rules, and the granting
resolution (which shall not be inconsistent with the Plan or Rules). The number
of Shares subject to an Award of Restricted Stock under this Section VIII.(a)
shall be subject to adjustment as provided in Section X.
          (b) Stockholders’ Rights. The Corporation shall maintain in its
records a book entry account to which the Shares represented by each Award of
Restricted Stock shall be credited. The Shares in the book entry account
represented by such Award of Restricted Stock shall be subject to the terms,
conditions, and restrictions applicable to such Award. The Committee shall
require that no change shall be made in the book entry account representing an
Award of Restricted Stock until the restrictions thereon shall have lapsed. At
that time, a book entry shall be made in the records of the Corporation in the
name of the Non-Employee Director in the amount of Shares as to which the
restrictions have lapsed. Except as provided in the Rules, the holders of an
Award of Restricted Stock shall have the same voting, dividend and other rights
as the Corporation’s other stockholders.
     SECTION IX. DEFERRED COMPENSATION.
       A Non-Employee Director may elect to defer receipt of all or a portion of
his or her Annual Cash Retainer and/or Stock Units. Such deferrals shall be
subject to the terms and conditions set forth in the Plan and the Rules.
     SECTION X. RECAPITALIZATION.
          (a) Subject to any required action by the stockholders, the number of
Shares covered by the Plan as provided in Section IV., the number of Shares
covered by or referred to in each outstanding Award and the exercise price, if
applicable, of each outstanding Award shall be proportionately adjusted for:

E-12



--------------------------------------------------------------------------------



 



               (1) Any increase or decrease in the number of issued Shares
resulting from a subdivision or consolidation of Shares;
               (2) The payment of a stock dividend (but only of Common Stock) or
any other increase or decrease in the number of such Shares effected without
receipt of consideration by the Corporation;
               (3) The declaration of a dividend payable in cash that has a
material effect on the price of issued Shares; or
               (4) A recapitalization, spinoff or similar occurrence.
          (b) Subject to any required action by the stockholders, if the
Corporation is the surviving corporation in any merger, consolidation or other
reorganization, each outstanding Award (other than an Award of Restricted Stock
that is outstanding at such time) shall pertain and apply to the securities to
which a holder of the number of Shares subject to the Award would have been
entitled.
          (c) In the event of a dissolution or liquidation of the Corporation or
a merger, consolidation or other reorganization pursuant to which the
Corporation is not the surviving corporation, the Shares subject to each
non-vested Award shall be handled in accordance with the terms of the agreement
of merger, consolidation or reorganization which may provide for the full
vesting, cash-out or assumption of such Awards.
          (d) In the event of a change in the Common Stock, which is limited to
a change of all of the Corporation’s authorized shares with par value into the
same number of shares with a different par value or without par value, the
shares resulting from any such change shall be deemed to be the Common Stock
within the meaning of the Plan.
          (e) To the extent that the foregoing adjustments relate to stock or
securities of the Corporation, such adjustments shall be made by the Committee
as directed by the Board, and the action in that respect shall be final, binding
and conclusive.
          (f) Except as provided in this Section X., a Non-Employee Director
shall have no rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend or any other increase or
decrease in the number of shares of stock of any class. Except as provided in
this Section X., any issue by the Corporation of shares of stock of any class,
or securities convertible into shares of stock of any class, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the number or
exercise price of Shares subject to an Award.
          (g) The grant of an Award pursuant to the Plan shall not affect in any
way the right or power of the Corporation to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge or consolidate or to dissolve, liquidate, sell or transfer
all or any part of its business or assets.

E-13



--------------------------------------------------------------------------------



 



          (h) The Committee shall prescribe Rules governing the adjustment of
the number of Shares covered by the Plan as provided in Section IV., the number
of Shares covered by or referred to in each outstanding Award and the exercise
price, if applicable, of each outstanding Award in the event that preferred
stock purchase rights issued pursuant to any stockholder rights plan detach from
the Common Stock and become exercisable.
     SECTION XI. SECURITIES LAW REQUIREMENTS.
       No Shares shall be issued and no Options shall become exercisable
pursuant to the Plan unless and until the Corporation has determined that:
          (a) It and the Non-Employee Director have taken all actions required
to register the Shares under the Securities Act of 1933, as amended, or perfect
an exemption from the registration requirements thereof;
          (b) Any applicable listing requirement of any stock exchange on which
the Common Stock is listed has been satisfied; and
          (c) Any other applicable provision of state or federal law has been
satisfied.
     SECTION XII. AMENDMENTS OF THE PLAN AND AWARDS.
          (a) Plan Amendments. The Board may, insofar as permitted by law, from
time to time and in its discretion, with respect to any Shares at the time not
subject to Awards, suspend the Plan or revise or amend it in any respect
whatsoever without stockholder approval. However, unless the Board specifically
otherwise provides, any revision or amendment that would cause the Plan to fail
to comply with any requirement of applicable law or regulation if such amendment
were not approved by the stockholders of the Corporation shall not be effective
unless and until the approval of the stockholders of the Corporation is
obtained.
          (b) Amendments of Awards. Subject to the terms and conditions and
within the limitations of the Plan, the Board may amend, cancel, modify, extend
or renew outstanding Awards granted under the Plan, or accept the exchange of
outstanding non-vested Awards (to the extent not theretofore exercised) for the
granting of new Awards in substitution therefore.
          (c) Rights of Non-Employee Directors. No amendment, suspension or
termination of the Plan nor any amendment, cancellation or modification of any
Rule or Award outstanding under the Plan that would adversely affect the right
of any Non-Employee Director in an Award previously granted under the Plan shall
be effective without the written consent of the affected Non-Employee Director,
unless such amendment is necessary or appropriate to comply with applicable law
(including applicable tax law necessary to obtain favorable tax treatment).

E-14



--------------------------------------------------------------------------------



 



     SECTION XIII. TERMINATION OR SUSPENSION OF THE PLAN.
          (a) Termination or Suspension. The Board may terminate or suspend the
Plan at any time.
               (1) In the event of termination of the Plan, any deferred amounts
may be distributed within the period beginning twelve (12) months after the date
the Plan was terminated and ending twenty-four (24) months after the date the
Plan was terminated, or pursuant to Sections IV. to VI. of the Rules, if
earlier. If the Plan is terminated and deferred amounts are distributed, the
Corporation shall terminate all account balance non-qualified and stock based
deferred compensation plans with respect to all participants and shall not adopt
a new account balance or stock based non-qualified deferred compensation plan
for at least three (3) years after the date the Plan was terminated and
administered in accordance with Treas. Reg. Section 1.409A-3(j)(4)(ix).
               (2) In the event of a suspension of the Plan, the Plan will
continue without any additional Awards or deferrals.
          (b) Dissolution or Bankruptcy. The Plan shall automatically terminate
upon a dissolution of the Corporation that is taxed under Code section 331 or
with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1)(A), provided that the deferred amounts are distributed and
included in the gross income of the Non-Employee Directors by the latest of
(i) the calendar year in which the Plan terminates or (ii) the first calendar
year in which payment of the deferred amounts is administratively practicable.
     SECTION XIV. GENERAL PROVISIONS.
          (a) Application of Funds. The proceeds received by the Corporation
from the sale of Common Stock pursuant to the exercise of an Option shall be
used for general corporate purposes.
          (b) Creditors’ Rights. Non-Employee Directors shall have no rights
other than those of a general creditor of the Corporation with respect to Stock
Unit Awards and any Account established pursuant to Section IX. These interests
shall represent unfunded and unsecured obligations of the Corporation, subject
to the terms and conditions of the applicable Rules.
          (c) No Obligation to Exercise Option. The award of an Option shall
impose no obligation upon the Non-Employee Director to exercise such Option.
          (d) Costs of the Plan. The costs and expenses of administering the
Plan shall be borne by the Corporation.
          (e) Non-Employee Director’s Beneficiary. The Rules may provide that a
Non-Employee Director may designate a Beneficiary with respect to any Award in
the event of death of such Non-Employee Director. If such Beneficiary is the
executor or administrator of the estate of the Non-Employee Director, any rights
with respect to such Award may be transferred to the person or persons or entity
(including a trust, if permitted under the Rules) entitled thereto by bequest of
or inheritance from the holder of such Award.
          (f) Prohibition of Opposite Way Transactions and Discretionary
Transactions. To the extent any transactions executed by a Non-Employee Director
in securities of the Corporation would be considered a non-exempt purchase or
sale of an equity security of the Corporation for purposes of the short-swing
profit recovery provisions of Section 16(b) of the

E-15



--------------------------------------------------------------------------------



 



Exchange Act, such Non-Employee Director shall be prohibited from executing, or
electing to enter into, any transaction relating to or resulting from Awards
under this Plan that would be considered an opposite way transaction within six
(6) months from such prior non-exempt transaction. In addition, a Non-Employee
Director shall be prohibited from engaging in, or electing to engage in, a
Discretionary Transaction under the Plan if the election to engage in such
transaction is less than six (6) months after an election to engage in an
opposite way Discretionary Transaction under any benefit plan of the
Corporation, including this Plan.
          (g) Severability. The provisions of the Plan shall be deemed severable
and the validity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
          (h) Binding Effect of Plan. The Plan shall be binding upon and shall
inure to the benefit of the Corporation, its successors and assigns and the
Corporation shall require any successor or assign to expressly assume and agree
to perform the Plan in the same manner and to the same extent that the
Corporation would be required to perform it if no such succession or assignment
had taken place. The term “the Corporation” as used herein shall include such
successors and assigns. The term “successors and assigns” as used herein shall
mean a corporation or other entity directly or indirectly acquiring all or
substantially all the assets and business of the Corporation (including the
Plan) whether by operation of law or otherwise.
          (i) No Waiver of Breach. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of the Plan to be performed by such other party shall be deemed a
waiver of similar or dissimilar provisions of conditions at the same or at any
prior or subsequent time.
          (j) Authority to Establish Grantor Trust. The Committee is authorized
in its sole discretion to establish a grantor trust for the purpose of providing
security for the payment of Awards under the Plan; provided, however, that no
Non-Employee Director shall be considered to have a beneficial ownership
interest (or any other sort of interest) in any specific asset of the
Corporation or of its subsidiaries or affiliates as a result of the creation of
such trust or the transfer of funds or other property to such trust.
     SECTION XV. APPROVAL OF STOCKHOLDERS.
       Adoption of the Plan shall be subject to approval by affirmative vote of
the stockholders of the Corporation in accordance with applicable law.

E-16